Citation Nr: 0405240	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-19 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active service from November 1949 to December 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In February 2002, the RO 
granted service connection for bilateral hearing loss and 
assigned an initial zero percent disability rating, effective 
from September 2000.  In an April 2002 rating decision, the 
RO continued the noncompensable disability rating, and the 
veteran initiated this appeal.


FINDING OF FACT

The veteran's hearing loss is manifested by puretone 
threshold averages of 56 decibels for the right ear and 60 
decibels for the left ear, with speech recognition ability of 
88 percent for the right ear and 96 percent for the left ear, 
resulting in Level "II" hearing for both ears.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
notify or assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  According to the United 
States Court of Veterans Appeals (Court's) holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 186-88 (2002), a 
notification consistent with the VCAA requires VA to 1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; 2) inform 
the claimant about the information and evidence that VA will 
seek to provide; 3) inform the claimant about the information 
or evidence that the claimant is expected to provide; and 4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The RO notified veteran of the evidence and information 
necessary to substantiate his claim in a March 2001 
notification letter, February and April 2002 rating 
decisions, May 2003 statement of the case, and July and 
October 2003 Supplemental Statements of the Case.  
Specifically, VA informed him of the type of 
evidence/information required to support his claim, informed 
him of his and VA's respective duties, asked him to provide 
information and/or evidence in support of his claim, and 
notified him of the relevant laws and regulations.  

Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements prior to the initial adjudication is harmless 
error.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  The veteran has been provided the 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  He submitted relevant 
argument in January and June 2003.  To decide the appeal 
would not be prejudicial error to the veteran.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Here, the RO 
obtained the veteran's service medical records, records from 
Madigan Army Medical Center, and post-service VA treatment 
records.  There is no indication of relevant medical records 
that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA examinations in December 
2001 and in April and August 2003.  

Accordingly, all relevant facts have been adequately 
developed and no further assistance to the veteran in 
developing the facts pertinent to his claim is required.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  A decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.   Bilateral hearing loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2003).  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  His service-connected 
hearing loss has been rated under the provisions of 
Diagnostic Code 6100.  In evaluating hearing service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 
349 (1992). 

The VA Rating Schedule that addresses the ear and other sense 
organs provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2003).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2003).

Upon VA audiology examination in December 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
15
45
65
70
LEFT
xx
40
55
60
65

The puretone average in the right ear was 49.  The puretone 
average in the left ear was 55.  The Maryland CNC speech 
recognition score was 92 percent in the right ear and 88 
percent in the left ear.

The veteran submitted a private audiology record from Kaiser 
Permanente, dated in March 2002.  The Board is unable 
interpret this audiogram, which was presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995). 

Medical records from the Portland VA Medical Center (VAMC) 
dated from 2001 to 2003 show that the veteran was treated for 
tinnitus and hearing loss.  




Upon VA audiology examination in April 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
30
55
75
80
LEFT
xx
50
70
65
70

The puretone average in the right ear was 60.  The puretone 
average in the left ear was 64.  The Maryland CNC speech 
recognition scores were 88 percent, bilaterally.  

Upon VA audiology examination in August 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
xx
30
50
70
75
LEFT
xx
45
65
65
65

The puretone average in the right ear was 56.  The puretone 
average in the left ear was 60.  The Maryland CNC speech 
recognition score was 88 percent for the right ear, and 96 
percent for the left ear.  

The findings from the August 2003 VA examination show Level 
II hearing for both ears.  38 C.F.R. § 4.85  Table VI (2003).  
The April 2003 VA examination findings show Level III hearing 
for both ears.  The December 2001 VA examination findings 
show Level I hearing for the right ear and Level II hearing 
for the left ear.  Applying the findings from these 
examinations to the Table in the Rating Schedule shows that a 
compensable rating is not warranted for the veteran's 
service-connected bilateral hearing loss at any time thus 
far.  38 C.F.R. § 4.85 Table VII (2003).  




The veteran contends that a higher Level of hearing would be 
noted if Table VIa were used in evaluating his hearing loss.  
Table VIa is for use only as specified in 38 C.F.R. §§ 4.85 
and 4.86.  Therein, the veteran's test results do not meet 
the regulatory criteria for using the numeric designation of 
hearing impairment based only on puretone threshold average.  
While 38 C.F.R. § 4.86(b) would seem to be for application 
because the VA examination results from April 2003 show 
30 decibels for 1,000 Hertz in the right ear, and 70 decibels 
for 2,000 Hertz in the left ear, the regulation specifically 
states that each ear will be evaluated separately.  Id.  Nor 
do any other test results indicate that Table VIa should be 
used to evaluate the veteran's bilateral hearing loss. 

The veteran contends that his test in April 2003 was 
inadequate because he has a hard time hearing female voices, 
specifically high tones.  He said that he "guessed" on the 
hearing test during the recording with the female voice, and 
was able to hear the male voices on the speech discrimination 
part of the test.  The VA audiometric evaluations of December 
2001, April 2003, and the most current examination of August 
2003, are entitled to great probative value.  While the 
veteran may have difficulties in the high frequency range, 
providing him a compensable evaluation for his service-
connected bilateral hearing loss in light of the audiometric 
testing would be a direct violation of the Court's decision 
in Lenderman.  Accordingly, under the schedular requirements, 
the Board finds that the veteran's hearing loss does not 
warrant a compensable rating at this time.  

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for bilateral hearing loss at any time since the grant of 
service connection, and the doctrine of reasonable doubt does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).

The Board finds no evidence of an exceptional disability 
picture in this case.  38 C.F.R. § 3.321(b) (2003).  The 
veteran has not required any periods of hospitalization for 
his service-connected hearing loss.  There is no evidence in 
the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  
The disability is appropriately rated under the schedular 
criteria.


ORDER

An initial compensable disability rating for service-
connected bilateral hearing loss is denied.  


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



